Cardona, P.J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Board of Parole which denied petitioner’s request for parole release.
In January 1998, petitioner was convicted of the crimes of grand larceny in the second degree, enterprise corruption, grand larceny in the fourth degree (two counts), coercion in the first degree, attempted coercion in the first degree and contract for monopoly (three counts) and sentenced to concurrent prison terms, the aggregate of which was 5 to 15 years in prison. In February 2005, petitioner appeared before the Board of Parole and his request for parole release was denied. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination.
Inasmuch as the record establishes that petitioner reappeared before the Board in February 2007 and his request for parole release was again denied, his challenge to the February 2005 determination has been rendered moot (see Matter of Jenkins v Dennison, 39 AD3d 1010, 1010-1011 [2007]). Furthermore, we are unpersuaded by petitioner’s contention that an exception to the mootness doctrine exists (see Matter of Standley v New York State Div. of Parole, 40 AD3d 1344, 1346 [2007]).
Mercure, Crew III, Carpinello and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.